Name: Commission Regulation (EEC) No 2131/81 of 28 July 1981 introducing special transitional measures in respect of certain products in the milk and milk products sector following the accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/8 Official Journal of the European Communities 29 . 7 . 81 COMMISSION REGULATION (EEC) No 2131 /81 of 28 July 1981 introducing special transitional measures in respect of certain products in the milk and milk products sector following the accession of Greece HAS ADOPTED THIS REGULATION : Article 1 1 . The release for consumption in Greece of 280 tonnes of products within subheading 04.04 E I b) 3 of the Common Customs Tariff and 290 tonnes of products within subheading 04.04 E I b) 4 of the Common Customs Tariff, originating in and coming from another country, shall be effected in accordance with the system applicable on 31 December 1980 in Greece with regard to such countries . 2 . The provisions of paragraph 1 shall apply only for products :  which arrived in Greece before 1 January 1981 , and  in respect of which customs formalities for release for consumption could not be completed in Greece before that date as a result of administra ­ tive or health control difficulties . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 ( 1 ) thereof, Whereas certain products in the milk and milk products sector arrived in Greece before the date of accession ; whereas, as a result of administrative diffi ­ culties or health control problems, these products could not be released for consumption in Greece before accession ; Whereas the import charge applicable to the said products is higher at present than that in force in Greece before accession ; whereas it is equitable, to avoid discrimination between importers , that the import charge to be borne by these products should be that to which they would have been subject if they had been released for consumption in Greece before accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1981 . For the Commission The President Gaston THORN